Citation Nr: 1414557	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 21, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence in sustained full remission, including whether there was clear and unmistakable error in a May 1996 rating decision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from December 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The March 2010 rating decision granted service connection for PTSD with major depressive disorder and alcohol dependence in sustained full remission with a rating of 100 percent, effective from January 21, 2010. The Veteran timely disagreed with the effective date assigned and in the September 2010 rating decision, the RO granted an earlier effective date of June 21, 2002. The Veteran again timely disagreed with the assigned effective date. 

In a May 2011 letter from the Veteran, the Veteran asserted that there was a clear and unmistakable error (CUE) in a May 1996 rating decision which denied service connection for a mental health disorder. The Board has recharacterized the issue on appeal to reflect the Veteran's newly-raised theory of entitlement for revision of the effective date.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's newly-raised theory of entitlement for revision of the May 1996 rating decision has not been adjudicated by the RO. 

Accordingly, the case is REMANDED for the following action:

The RO must decide the Veteran's request for revision of the May 1996 rating decision which denied service connection for a mental health disorder, on the basis of   CUE. If the request for revision is denied, the Veteran must be notified of that decision and informed of his appellate rights.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


